Title: Gabriel de Sartine to the Commissioners, with a Contemporary Translation, 16 September 1778
From: Sartine, Antoine Raymond Jean Gualbert Gabriel de
To: Franklin, Benjamin,Lee, Arthur,Adams, John,First Joint Commission at Paris


      
       a Versailles le 16 7bre 1778
      
      J’ai recu, Messieurs, La Lettre que vous m’avez fait L’honneur de m’ecrire au Sujet du navire francois L’isabelle—que le Corsaire americaine le General Mifflin a repris Sur un Corsaire de Guernsey.
      Dans La these generale, vous connoissez les dispositions de L’ordonnance de la marine de 1681 que adjudge aux Capitaines preneurs les Batimens repris lorsqu’ils ont été pendant 24 heures en la main de L’Ennemi, et qui ne leur en accorde que le tiers, pour frais de Recousse, lorsqu’ils les ont repris avant les 24 heures. Les Corsairs Americains joüiront, en France Sans difficulté du benefice de cette loi, Si elle a été adoptée par les Etats unis, de maniere que les Corsaires francois Soient assurés d’eprouver le meme traitement pour les Reprises qu’ils pourront conduire dans les ports de L’Amerique Septentrionale.
      Les Loix angloises n’accordent, au contraire, aux Corsaires, qu’un huitième de la Valeur des Batimens repris pendant les premieres 24 heures; un Cinquieme pendant le Second Jour, un Tiers, pendant le 3e. et le 4e, et ensuite la moietié, ce qui laisse, au moins, dans tous les Temps, L’autre moietié, aux proprietaires perdeurs. Il est possible que les Etats unis preferent ces Loix, qui, moins avantageux pour les Corsaires, et plus favourables aux premieres Proprietaires des Batimens repris, peuvent meriter cette preferance Sur celles de France. Dans ces Circonstances Les Regles de la Reciprocité observé entre les deux Puissances Exigent qu’il Soit pris un arrangement pour adopter la Roy Loi de L’une des deux nations, et qu’il soit observé pour les Corsaires respectifs, et en Attendant, je Suis persuadé que vous pensées Comme moi, que le Corsaire Americaine, Le General Mifflin ne peut exiger, en france, que le meme Avantage que dans un Cas, semblable, un Corsaire francois, auroit obtenu dans L’Amerique Septentrionale.
      Cette discussion, au Surplus, n’aura peut etre pas lieu, dans L’affaire particulier dont il S’agit. Je viens d’Etre informé que le proprietaire francois reclame Son Batiment comme repris Sur des Pirates, en offrant de payer le Valeur du tiers au Corsaire americain, qui l’a delivré. C’est la disposition de L’article 10 du Titre des Prises de L’ordonnance de 1681 qu’il paroit juste d’appliquer a Ce Cas particulier. S’il Se trove que le Corsaire de Guernsey, Soit du nombre de ces pirates, dont les Depredations ont forcé Sa Majesté d’ordonner des Represailles generales, et qu’il n’ait pas été pourvu des nouvelles Lettres de Marque, que le Cour de Londres n’a fait expedier qu’au mois d’áoût pour courir Sur Les Batimens francois, ce qui est annonce par la Declaration du Capitaine de L’isabelle. Cette question Sera necessairement Soumise a la decision des Tribunaux, et je ne pourrois que veiller a Ce que la justice la plus prompte Soit rendue au Corsaire americain. Je vous prie, dans tous les Cas, de me marquer Ce que vous pensés, sur la question principale, en Supposant des Loix differentes chez les deux nations, sur le fait des Reprises ou Recousses.
      J’ai L’honneur d’etre avec une parfaite Consideration, Messieurs, Votre tres humble et tres obeissant serviteur
      
       De Sartine
      
     